Citation Nr: 0326155	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  97-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as due to herbicide exposure in service.

2.  Entitlement to service connection for peripheral 
neuropathy claimed as due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for a 
skin disorder and peripheral neuropathy.

Previous Board decisions dated in April 2000 and September 
2001 remanded the matter for additional development.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).   

A review of the claims filed revealed that the veteran was 
notified of the VCAA in correspondence dated in September 
2002.  The contents of the letter has satisfied the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Despite satisfactory compliance with certain 
aspects of the VCAA, the Board finds that areas of deficiency 
still remain.  Specifically, the RO did not provide the 
veteran with the actual law or regulations relative to the 
VCAA.  The most recent supplemental statement of the case 
(SSOC) issued in May 2003 was lacking in this regard.  The 
purpose of a SSOC is to inform the veteran of any material 
changes in or additions to the information contained in the 
statement of the case (SOC).  38 C.F.R. § 19.31 (2003).  The 
SSOC merely reference the June 1997 SOC, which predated the 
VCAA and as a result did not reflect the relevant changes in 
the law.  As such, the matter must be remanded to ensure full 
compliance with the VCAA and other pertinent regulations.

Accordingly, this case is REMANDED to the RO for the 
following action:


1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent..  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




